


--------------------------------------------------------------------------------

a2q18exhibit102image1.gif [a2q18exhibit102image1.gif]


20__-20__ PBU Grant Agreement/Stock


Granted to:        ___________________________
Effective Date of Grant:        _______________ _____, 20___
Grant Date Value:        $__________________________
Initial PBUs Granted:         ___________________________
Performance Period:        January 1, 20__ – December 31, 20__
Settlement:        Shares of Company Common Stock


Under the long-term incentive program of W. R. Grace & Co., the Compensation
Committee of the Board of Directors of Grace has granted you a number of
“performance-based units” for the 20__–20__ Performance Period (“PBUs”), as
specified above (your “20__-20__ PBU Grant”), under the W. R. Grace & Co. 2018
Stock Incentive Plan.


Subject to your continued employment with the Company through the date that the
20__-20__ PBU grants are settled (anticipated to be in March 20__) (or as
otherwise specified in the 20__-20__ PBU Grant Provisions (“PBU Grant
Provisions”)), you are eligible for an award at settlement of a number of shares
of Grace common stock equal to the number of final PBUs awarded to you. The
number of final PBUs awarded to you will be based on the extent to which the
performance objectives described in the 20__ LTIP Award Letter previously
provided to you (the “20__ LTIP Letter”) for the Performance Period are met. If
these performance objectives are achieved, then at settlement, you will receive
a number of shares of Grace common stock equal to the Initial PBUs Granted as
specified above. If those objectives are not achieved, only partially achieved,
or are over-achieved, the number of shares of Grace common stock you will
receive under this PBU Grant Agreement at settlement will be decreased (or
eliminated) or increased, based on the calculation of the number of final PBUs
awarded to you, as set forth in the 20__ LTIP Letter. (Also note that, although
the Company intends to settle your 20__-20__ PBU Grant in shares of Grace common
stock, the Company reserves the right to settle all or a part of your PBU Grant
in cash (based on the average of the high and low prices of a share of Grace
common stock as of the date that the Compensation Committee of the Grace Board
approves the “T-Level” regarding the 20__-20__ PBU Grants), depending on an
evaluation of the circumstances at the time of settlement.)


Your 20__-20__ PBU Grant is governed by the terms of this PBU Grant Agreement,
the PBU Grant Provisions, the 20__ LTIP Letter, as well as the 2018 Stock
Incentive Plan, which are all incorporated by reference herein.


Also, your 20__-20__ PBU Grant, its vesting, and settlement of the PBUs, shall
be subject to your compliance with the “Restrictive Covenants” within the PBU
Grant Provisions, which are incorporated by reference herein.


In addition, if the status of your employment changes before settlement of your
20__-20__ PBU Grant, special rules may apply (see “Termination or Change in
Employment Status” in the 20__-20__ PBU Grant Provisions for more information).


PBUs are being granted only to a limited number of key employees. This grant
should, therefore, be treated confidentially.


Please read, agree to, and acknowledge this Agreement through E-Trade.


W. R. Grace & Co.




By:    ______________________________


______________________________






This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933




--------------------------------------------------------------------------------










a2q18exhibit102image1.gif [a2q18exhibit102image1.gif]


20__-20__ PBU Grant Provisions


Definitions


“Board of Directors”: The Board of Directors of the Company.


“Committee”: The Compensation Committee of the Board of Directors.


“Company”: W. R. Grace & Co., a Delaware corporation and/or, if applicable in
the context, one or more of its Subsidiaries.


“Incomplete PBU Grants”: A PBU Grant for which the Performance Period has not
been completed as of the date referenced.


“Key Employee”: An officer or other full-time employee of the Company, who, in
the opinion of the Company, can contribute significantly to the growth and
successful operations of the Company.


“LTIP Adjusted EPS”: Diluted EPS from continuing operations adjusted for costs
related to legacy product, environmental and other claims; restructuring and
repositioning expenses and asset impairments; pension costs other than service
and interest costs, expected returns on plan assets, and amortization of prior
service costs/credits; income and expense items related to divested businesses,
product lines, and certain other investments; gains and losses on sales of
businesses, product lines and certain other investments; third-party
acquisition-related costs and the amortization of acquired inventory fair value
adjustment; certain other items that are not representative of underlying
trends; and certain discrete tax items, as determined by the Committee.
 
“Participant”: A Key Employee who is a recipient of a PBU Grant.


“PBU Grant”: A performance-based unit for the Performance Period granted to a
Participant, as further specified in the PBU Grant Agreement applicable to the
Participant.
 


“Performance Period”: January 1, 20__ to December 31, 20__ (inclusive).




“Stock Incentive Plan”: The W. R. Grace & Co. 2018 Stock Incentive Plan.


“Subsidiary”: A corporation, partnership, limited liability company or other
form of business association of which shares of common stock or other ownership
interests (i) having more than 50% of the voting power regularly entitled to
vote for directors (or equivalent management rights) or (ii) regularly entitled
to receive more than 50% of the dividends (or their equivalents) paid on the
common stock (or other ownership interests), are owned, directly or indirectly,
by the Company.


The PBU Grants


Each Participant’s PBU Grant shall be evidenced by a 20__-20__ PBU Grant
Agreement that specifies the number of PBUs initially granted to the
Participant, the manner of settlement related to any final PBUs earned, and such
other terms and conditions as the Committee shall approve, inclusive in this
document as described under “PBU Grant Provisions.”


In the case of a Key Employee who becomes a Participant after the beginning of
the Performance Period, the Committee may ratably reduce the cash payout or
stock award (as applicable) covered by such Key Employee’s PBU Grant, or
otherwise appropriately adjust the terms of the PBU Grant, to reflect the fact
that the Key Employee is to be a Participant for only part of the Performance
Period.


Subject to the administrative practices that apply to termination or change in
employment status and to the amendment or discontinuance of PBU Grants, the
performance objectives applicable to PBU Grants will remain unchanged during the
Performance Period except as specified herein.
Termination or Change in Employment Status


A Participant shall forfeit all rights to any cash payment (or stock award)
related to a 20__-20__ PBU Grant, if, prior to the date that the Compensation
Committee of the Grace Board approves the “T-Level” regarding the 20__-20__ PBU
Grants, the Participant’s employment terminates for any reason other than as
provided below, unless the Committee (or the designee of the Committee, which
may include the Chief


20__-20__ PBU Grant Provisions | Page 2



--------------------------------------------------------------------------------







Executive Officer of the Company) determines to make an exception.


Any other provision of the Plan notwithstanding:
•
If a Participant ceases employment before age 55, the Participant will forfeit
all rights to any cash payment or stock award related to this 20__-20__ PBU
Grant.

•
If a Participant ceases employment at or after age 55 (at a time that the sum of
his or her age and years of service total at least 60), or at or after age 62,
or as a result of death or disability, during the Performance Period, then his
or her PBU Grant shall thereupon vest, and he or she (or his or her estate or
legal representative, as appropriate) shall be entitled to receive any cash
payment or stock award (as appropriate) he or she would otherwise have received
(at the time he or she would have otherwise received such payment or award),
except that the amount of any such payment or award shall be reduced ratably in
proportion to the portion of the Performance Period during which the Participant
was not an employee (measured in whole calendar months ). If a Participant
ceases employment with the Company for any of the reasons specified in this
paragraph, after the completion of the applicable Performance Period (but before
the cash payment or stock award is made), then his or her rights to his or her
PBU Grant shall thereupon vest, and he or she shall be entitled to receive such
cash payment or stock award at the time he or she would have otherwise received
such payment or award.

•
Any other provision of this document notwithstanding, if a Participant is
terminated from employment by the Company for “cause” (as defined in the next
sentence), such Participant shall forfeit all rights to any cash payment (or
stock award) related to a PBU Grant. “Cause” means the Participant engaging in
actions that are injurious to the Company (monetarily or otherwise), or a
Participant’s conviction for any criminal violation involving dishonesty or
fraud or any crime which constitutes a felony.

A leave of absence, if approved by the Committee, shall not be deemed a
termination or change of employment status for the purposes of this PBU Grant,
but, unless the Committee otherwise directs, any cash payment or stock award
related to the PBU Grant that a Participant would otherwise have received shall
be reduced ratably in proportion to the portion of the
 
Performance Period during which the Participant was on such leave of absence.


Any consent, approval or direction that the Committee may give under this
section in respect of an event or transaction may be given before or after the
event or transaction.


Calculation of Cash Payments or Stock Awards


The Committee shall determine the extent to which the applicable performance
objectives have been achieved during the Performance Period, and the amount of
any cash payment or stock award earned regarding the PBU Grants. All
calculations in this regard shall be made by the Company’s Finance Department,
in accordance with the accounting principles customarily applied by the
Company’s Finance Department, and shall be submitted to the Committee for its
review and approval. The final determinations of the Committee in this regard
shall be final and binding on all parties.


Treatment of Corporate Acquisitions and Divestments and Extraordinary Events


Consistent with the provisions of the Stock Incentive Plan, in the event
acquisitions or divestments, or substantial changes in tax or other laws or in
accounting principles or practices, or natural disasters or other extraordinary
events, render fulfillment of the performance objectives of the PBU Grants
impossible or impracticable, or result in the achievement of the performance
objectives without appreciable effort by the Participants, as determined by the
Committee in its sole discretion, then the Committee may, but shall not be
obligated to, amend or change any PBU Grant, in any manner the Committee deems
appropriate, so that the Participants may earn a cash payment or stock award (as
appropriate) consistent with the objectives of the PBU Grants, as determined by
the Committee in its sole discretion.



In addition, for the avoidance of doubt, in the event of a “Change in Control”
of the Company (within the meaning of the Stock Incentive Plan), the provisions
of Plan Section 15 (“Change in Control Provisions”) shall be applicable to this
PBU Grant.


Dividends




20__-20__ PBU Grant Provisions | Page 3



--------------------------------------------------------------------------------







In the event the Company issues a dividend or dividend equivalent to be paid in
cash (or in stock) in respect of an unvested stock incentive, such dividends or
dividend equivalents shall be retained by the Company and may be paid to a
Participant subject to the same restrictions and vesting as are applicable to
the underlying stock incentive.


Claw-Back Provisions


Consistent with the terms of section 13(i) of the Stock Incentive Plan, all PBU
Grants (including any proceeds, gains or other economic benefit actually or
constructively received by a Participant upon any receipt, vesting or exercise
of any portion of any PBU Grant or upon the receipt or resale of any shares of
Common Stock underlying any PBU Grant shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limiting any
claw-back policy adopted to comply with the requirements of applicable law,
whether or not such claw-back policy was in place at the time of a PBU Grant (or
any other PBU Grant Agreement), to the extent set forth in such claw-back policy
and/or any other PBU Grant Agreement.
 
Code Section 409A


Notwithstanding any other provision of any PBU Grant Agreement or these PBU
Grant provisions, PBU Grants shall be settled in a manner intended to comply
with the provisions of Section 409A of the Internal Revenue Code (“Code”), which
shall include the requirement that any PBUs held by a “specified employee” (as
defined under Code Section 409A) that become vested, and are to be settled upon
a Participant’s “separation from service” (as defined in Code Section 409A),
being settled on the first business day following the date that is six months
after the effective date of such separation from service.



Administration and Amendment


The Committee has full and exclusive authority to administer the PBU Grant, and
to interpret the provisions of each Grant Agreement and the Administrative
Practices specified herein, as well as the provisions of each PBU Grant
Agreement. Decisions of the Committee regarding the interpretation and
administration of the PBU Grant shall be final and binding on all parties.


The Administrative Practices for the PBU Grant specified herein may be amended
by the Committee, provided that, no amendment or
 
discontinuance of PBU Grants shall, without a Participant’s consent, adversely
affect his or her rights in any cash payment or stock award related thereto.


General


Nothing in this document nor in any instrument executed pursuant hereto shall
confer upon a Participant any right to continue in the employ of the Company or
a Subsidiary, or shall affect the right of the Company or a Subsidiary to
terminate his or her employment with or without cause.


The Company or a Subsidiary may make such provisions as it may deem appropriate
for the withholding or any taxes that the Company or a Subsidiary determines it
is required to withhold in connection with any PBU Grant or any cash payment (or
stock award) related thereto.


No PBU Grant, nor any cash payment or stock award related thereto, or other
right thereunder, shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance or charge, except by will or the laws of descent
and distribution, or by the terms of a Participant’s Designation of Beneficiary,
if any, on file with the Company.


Nothing in a PBU Grant is intended to be a substitute for, or shall preclude or
limit the establishment or continuation of, any other plan, practice, or
arrangement for the payment of compensation or benefits to employees generally,
or to any class or group of employees, which the Company or a Subsidiary now has
or may hereafter lawfully put into effect, including, without limitation, any
retirement, pension, group insurance, annual bonus, stock purchase, stock bonus
or stock option plan.



No cash amounts paid or stock awarded pursuant to any PBU Grant shall be
included or counted as compensation for the purposes of any employee benefit
plan of the Company or a Subsidiary where contributions to the plan, or the
benefits received from the plan, are measured or determined in whole or in part,
by the amount of the employee’s compensation.
A PBU Grant to an employee of a Subsidiary shall be contingent on the approval
of the Subsidiary and the Subsidiary’s agreement that (a) the Company may
administer the PBU Grant on its behalf and (b) the Subsidiary will make, or
reimburse the Company for, the cash payments or stock awards related to the PBU
Grant. The


20__-20__ PBU Grant Provisions | Page 4



--------------------------------------------------------------------------------







provisions of this paragraph and the obligations of the Subsidiary so undertaken
may be waived, in whole or in the part, from time to time by the Company.


The Chief Executive Officer of the Company may approve such technical changes
and clarifications to the PBU Grants as necessary, provided such changes or
clarifications do not vary substantially from the terms and conditions outlined
herein or from the provisions of the 20__ LTIP Letter.




Restrictive Covenants


1.    Noncompetition
(a)
For a period of __ months after a Participant is no longer employed (for any
reason whatsoever) by the Company, the Participant will not, without the prior
written consent of an authorized officer of the Company, (a) directly or
indirectly engage in or (b) assist or have any active interest in (whether as a
proprietor, partner, stockholder, officer, director or any type of principal
whatsoever; provided that ownership of not more than 2% of the outstanding stock
of a corporation traded on a national securities exchange shall not of itself be
viewed as assisting or having an active interest), or (c) enter the employment
of or act as an agent, broker or distributor for or adviser or consultant to any
person, firm, corporation or business entity that is (or is about to become)
directly or indirectly engaged in the development, manufacture or sale of any
product that competes with or is similar to any product manufactured, sold or
under development by the Company at any time while the Participant was employed
by the Company, in any area of the world in which such product is, at the time
the Participant ceases to be employed, manufactured or sold by the Company;
provided that this restriction shall apply only with respect to the products
with whose development, manufacture, or sale the Participant was concerned or
connected with in any way during the __-month period immediately prior to the
Participant ceasing to be an employee of the Company.

(b)
The Participant hereby acknowledges and confirms that the business of the
Company extends throughout substantial areas of the world. During the course of
the Participant’s employment with the Company, the Participant’s involvement
with the business of the Company may vary as to products and geographic area. It
is the Company’s practice to enforce

 
this noncompetition covenant only to the extent necessary to protect the
Company’s legitimate interests commensurate with the Participant’s involvement
with the business of the Company during the Participant’s employment, and the
Participant acknowledges and confirms that the Company may enforce this
noncompetition covenant consistent with such practice.


2.    Nonsolicitation of Customers
The Participant agree that during the __-month period immediately following
cessation of the Participant’s employment with the Company for any reason
whatsoever, the Participant shall not, on the Participant’s own behalf or on
behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, without the prior written consent of an
authorized officer of the Company, solicit, contact, call upon, communicate with
or attempt to communicate with any customer or prospect of the Company, or any
representative of any customer or prospect of the Company, with a view to sell
or provide any product, equipment, or service competitive or potentially
competitive with any product, equipment, or service sold or provided or under
development by Company during the __ months immediately preceding cessation of
the Participant’s employment with the Company; provided that the restrictions
set forth in this paragraph shall apply only to customers or prospects of the
Company, or representatives of customers or prospects of the Company, with whom
the Participant had contact during such __-month period. The actions prohibited
by this section shall not be engaged in by the Participant directly or
indirectly, whether as manager, salesman, agent, sales or service
representative, engineer, technician or otherwise.
3.     Nonsolicitation of Employees
The Participant agrees that during the __-month period immediately following
cessation of the Participant’s employment with the Company for any reason
whatsoever, the Participant shall not, on the Participant’s own behalf or on
behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, without the prior written consent of an
authorized officer of the Company, recruit, solicit, or induce, or attempt to
recruit, solicit, or induce, any employee of the Company (with whom the
Participant had contact or supervised during the term of the Participant’s
employment with the Company) to terminate their employment relationship with the


20__-20__ PBU Grant Provisions | Page 5



--------------------------------------------------------------------------------







Company or to perform services for any other person, firm, corporation or
business organization or entity.


4.    Participant Acknowledgement
The Participant acknowledges that were the Participant to breach the provisions
of any of these restrictive covenants, the injury to the Company would be
substantial, irreparable, and impossible to measure and compensate in money
damages alone. The Participant therefore agrees that, in addition to provable
damages, the Company may seek, and agrees that a court of competent jurisdiction
should grant, preliminary and permanent injunctive relief prohibiting any
conduct by the Participant that violates any of these covenants.


20__-20__ PBU Grant Provisions | Page 6

